J-A09026-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CAROLE L. SCHEIB                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    THE BANK OF NY MELLON, N.A.                :   No. 952 WDA 2020
    F/K/A MELLON BANK NA                       :


                Appeal from the Order Entered August 11, 2020
       In the Court of Common Pleas of Allegheny County Civil Division at
                           No(s): GD-20-001980.


BEFORE:      STABILE, J., KUNSELMAN, J., and PELLEGRINI, J.*

JUDGMENT ORDER BY KUNSELMAN, J.:                          FILED APRIL 9, 2021

        Carole L. Scheib appeals pro se from the order granting the preliminary

objections filed by The Bank of NY Mellon, N.A., F/K/A Mellon Bank NA, (“the

Bank”), and dismissing the action with prejudice.

        This appeal involves Scheib’s latest attempt to relitigate the entry of a

default judgment entered against her in a mortgage foreclosure action, and

her subsequent eviction from her home located at 54 Lawson Avenue in

Crafton, Pennsylvania.

        On February 6, 2020, Scheib filed the complaint at issue, in which she

asserted various counts including “Abuse of Power,” “Official Oppression,”


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A09026-21


“Misrepresentation,” “Lender Liability,” and “Criminal Intent.” In her prayer

for relief, Scheib sought a full and final resolution of her claims regarding the

Crafton property. In response, the Bank filed preliminary objections based on

improper service, failure of pleadings to confirm with law or rule of court,

failure to state a claim, and res judicata/collateral estoppel. By order entered

August 11, 2020, the trial court granted the Bank’s preliminary objections and

dismissed the case with prejudice, based upon res judicata, because, in the

past Scheib had challenged the default judgment and eviction without success.

      The trial court summarized Scheib’s claim in the present appeal, as well

as her prior litigation, as follows:

            As to this case, [Scheib] complains that during the
         telephonic hearing on the preliminary objections, the court
         mentioned the existence of orders entered by other
         Allegheny County judges that prohibit her from filing
         pleadings unless drafted by an attorney or by leave of court.

             The first of these orders was entered by Judge [Ronald]
         Folino on July 7, 2003 at GD-00-15770, appealed at 1454
         WDA 2003, and affirmed in an unpublished memorandum at
         Scheib v. Port Authority Transit Company, 852 A.2d
         1263 (Pa. Super. 2004) [(nothing that Scheib had a history
         of filing, both in federal and state court, indecipherable and
         frivolous court documents)].

            The second order was entered by Judge [Judith]
         Friedman on January 3, 2012 at GD 11-18030, appealed at
         634 WDA 2012, and affirmed in an unpublished
         memorandum at Scheib v. Keystone Residential
         Properties, LLC, 62 A.3d 449 (Pa. Super. 2012)
         (dismissing action involving the Crafton property upon the
         doctrine of res judicata)]. These two orders (plus another
         order on March 10, 2017 by Judge Friedman continuing the
         prohibition against pro se filing) were affirmed most recently
         in Scheib v. Rozberil, GD 16-003162, appealed at 493


                                       -2-
J-A09026-21


         WDA 2017, affirmed at 183 A.3d 1056 (Pa. Super. 2018)
         [(unpublished judgment order)].

            Beside the three Superior Court appeals noted above,
         [Scheib] has filed an additional five Superior Court and two
         Commonwealth Court appeals regarding her mortgage
         foreclosure.

Trial Court Opinion, 10/30/20, at 3-4.

      In Scheib v. Rozberil, this Court explained its reasons for dismissing

Scheib’s appeal:

             We dismiss this appeal because: 1) the matter is res
         judicata; 2) [Scheib] should not have been allowed to file
         the lawsuit in the first instance as two prior orders, which
         both were upheld on appeal, prohibited her from doing so;
         and 3) the arguments that [Scheib] raise[d] primarily relate
         to the validity of the 1998 mortgage foreclosure proceeding,
         and are incomprehensible and incapable of being addressed.
         [See] Ibn-Sadiika v. Riester, 551 A.2d 1112, 1114
         (Pa.Super. 1988) (“When an appellant fails to carry forward,
         or is indecipherably vague in, argumentation upon a certain
         point in his appellate brief, that point is waived[”)].

Id., unpublished judgment order at 3.

      The above reasons apply with equal force to the present appeal. Scheib

was prohibited from filing the complaint at issue, her claim again seeks a “full

and final” resolution regarding the Crafton property, and the supporting

arguments in her brief are indecipherable.

      Appeal dismissed.




                                     -3-
J-A09026-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/9/2021




                          -4-